

116 HR 9004 IH: Removing Barriers to SNAP Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9004IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. García of Illinois introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to repeal provisions relating to the denial of benefits under the supplemental nutrition assistance program, and for other purposes.1.Short titleThis Act may be cited as the Removing Barriers to SNAP Act.2.Repeal of denial of benefitsSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is amended—(1)in subsection (a), by striking for— and all that follows and inserting for assistance under any State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).;(2)in subsection (b)—(A)by striking (1) Program of temporary assistance for needy families.—; and(B)by striking paragraph (2); and(3)in subsection (e), by striking it— and all that follows and inserting the term in section 419(5) of the Social Security Act (42 U.S.C. 619(5)) when referring to assistance provided under a State program funded under paragraph A of title IV of the Social Security Act (42 U.S.C. 601 et seq.)..